Citation Nr: 1241306	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-19 244	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder.

2.  Entitlement to service connection for sleep apnea to include as secondary to service-connected posttraumatic stress disorder.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for migraine headaches. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to September 1970, including service in the Republic of Vietnam.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2007 and in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction (AOJ)).  

In July 2012, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claim for increase for posttraumatic stress disorder and the claim of service connection for sleep apnea are REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not affirmatively shown to have onset during service; degenerative changes of the lumbar spine as a chronic disease were not manifested to a compensable degree within one year from the date of separation from active duty; and degenerative disc disease of the lumbar spine and other degenerative changes of the lumbar spine are unrelated to an injury, disease, or event in service.





2.  Migraine headaches were not affirmatively shown to have been present in service; migraine headaches, first diagnosed after service, are otherwise unrelated to an injury, disease, or event in service.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by military service, and other degenerative changes of the lumbar spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 





The VCAA notice requirements apply to all five elements of a claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in January 2007.  The Veteran was notified of the information and evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service; or evidence of a relationship between a post-service disability and a service-connected disability (secondary service connection).

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The RO obtained the service treatment records, VA records, and private medical records and the underlying medical evidence from the Veteran's Social Security disability application.  The Veteran submitted private treatment records and lay statements.     

VA examinations have not been provided regarding the claims for degenerative disc disease of the lumbar spine and for migraine headaches and the Board finds that a VA examination is not warranted.  The Veteran argues, as will be discussed in more detail below, that he injured his back in service and that headaches began in service.  The service treatment records contain no finding or history of a back injury or back symptoms and the only reference to headaches was in relation to a cyst in the occipital area of the head.  

Further, as will be discussed in more detail below, after service the evidence of record does not show an in-service injury or a continuity of symptomatology linking the Veteran's current back disability or headaches to service. 

Finally, the Veteran's contention that his current back and headaches are related to an in-service injury by itself is not sufficient to warrant a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's conclusionary generalized statement that his service illness caused his present medical problems was not sufficient to entitle him to a VA examination). 




Accordingly, the Board finds that a VA examination is not warranted. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 
38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).


Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The combat provisions of 38 U.S.C.A. § 1154(b) do apply. 

As the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 





Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records do not contain a complaint, finding, or history of back symptoms or a back injury.  On separation examination, the spine was evaluated as normal.  






After service, private medical records show that in September 1983 the Veteran complained of low back pain of 10 days' duration.  In July 1984, he sought treatment after getting up from a chair at work and experiencing sudden sharp pain in the left hip with stiffness in the hip and back area.  The assessment was possible discogenic disease.  An X-ray showed bilateral spondylolysis at L5-S1 and spondylolisthesis.  The assessment was a pre-existing condition aggravated by an injury at work.  In August 1984, a physician referred to the assessment as a "structural defect."  In October 1992, history included back surgery, but there was reference to military service.  In September 1996, X-rays showed degenerative changes at L5-S1.  It was noted that the Veteran had a spina bifida at L5 and S1 and that he had had a laminectomy at the site.  

In September 2002 on evaluation by private physician, the Veteran complained of five to six months of intermittent back pain.  History included surgery, a fusion at L1 and L2.  

In August 2003, the Veteran was evaluated by a private physician for low back pain with radiating pain for about six months and a six year history of low back pain without radiating pain.  A MRI showed surgical changes at L5-S1 and degenerative changes at L4-L5.  In October 2003, the Veteran complained that his back pain was worse.  History included surgery in 1991, described as a back fusion secondary to spondylolisthesis.  None of private medical records included a history by the Veteran of low back symptoms in service or of a low back injury in service. 

In April 2004, the Veteran was evaluated by private physician and he gave a history of back related symptoms, beginning in 1980.  In April 2004, the Veteran had surgery for posterolateral central disk decompression.  






In August 2004, the Veteran gave a history L5 fusion in 1991, which provided relief of his symptoms.  He then had some mild to moderate back pain, which became very limiting by 2003.  In October 2004, the Veteran stated that his low back pain had an onset in the mid-1980s and the pain was exacerbated in 2003.  In October 2004, the assessment was degenerative disc disease of the lumbar spine.  

VA records in 2006 noted chronic low back pain.

Analysis

On the basis of the service treatment records alone, degenerative disc disease of lumbar segments of the lumbar spine was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge, the combat provisions of 38 U.S.C.A. 
§ 1154(b). 

The Board accepts the Veteran's testimony regarding the demands of his duties as competent and credible.  He testified that he carried heavy rucksacks.   

As the occurrence of back pain in service is presumed, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  However, because of the lack of evidence of chronicity in service, service connection may be established by showing continuity of symptomatology after service. 

Also, as the disabilities were first diagnosed after service, service connection may also be established under 38 C.F.R. § 3.303(d).




The Veteran is competent to describe symptoms of back pain since service. 

The Board finds that the Veteran did not experience continuous symptoms of degenerative disc disease of the lumbar spine since service.  Several private health-care providers, as detailed above, noted the onset of low back pain beginning in the 1980s, about 10 years after service.  The Board finds the Veteran's statements to health-care providers more probative than any statement made later because the statements were made in the context of receiving medical treatment.  And no health-care provider in the 1980s noted that the Veteran had carried a heavy rucksack in service.  Rather the Veteran's first complaint of back pain was in 1983 when he gave the onset of back pain of 10 days duration and in July 1984 the back pain was associated with a workplace injury.  

Although in November 2004 on a private evaluation the Veteran's spouse stated that the Veteran had back problems when he returned from Vietnam, and in January 2006, the Veteran also reported for the first time that the back pain began in 1970, the Veteran's statement in 2006 is inconsistent with his complaint of back pain of 10 days' duration in 1983.  

Also, the Veteran's statement in January 2006 that back pain began in 1970 is inconsistent with the Veteran's history, dating to the 1980s, as the Veteran related to his health-care providers.  The statement that the back pain began in 1970 nearly four decades after service is outweighed by the Veteran's own statements and history of the disability in the intervening decades.  

For these reasons, continuity of symptomatology of low back pain since service is n not shown.

In the absence of chronicity or continuity of symptomatology, service connection may be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d). 


Competent lay evidence may serve to support a claim of service connection.  
38 U.S.C.A. § 1154(a); 38 C.F.R. § 3159.

Further, medical evidence is to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Degenerative disc disease is not a condition under case law that has been found to be capable of lay observation, and the determination as to the diagnosis or presence of such a disability is therefore medical in nature. 

Under certain circumstances, the Veteran as a person is competent to identify a simple medical condition, to report a contemporaneous medical diagnosis, to describe symptoms that support a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of degenerative disc disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, degenerative disc disease of the lumbar spine is not a simple medical condition that the Veteran as a lay person is competent to identify.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 




Where, as here, there is a question of the presence or a diagnosis, not capable of lay observation by case law, and the disorder is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of degenerative disc disease in service, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are not probative and the statements and testimony cannot be considered as competent evidence favorable to claim. 

To the extent the Veteran has expressed the opinion that the disabilities are related to the carrying of heavy rucksacks in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of degenerative disc disease based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current disabilities and the events in service.

Therefore, the Veteran's opinion is not competent evidence and the opinion is not to be considered as favorable evidence on the question of the relationship between the current disabilities and an injury or event in service. 

Although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any evidence that establishes a diagnosis of degenerative disc disease of the lumbar spine before 2004 or any evidence that any medical professional has related the degenerative disc disease of the lumbar spine to an event or injury in service.



Also the degenerative disc disease or other degenerative changes of the lumbar spine were first documented in 1983, beyond the one-year presumptive period after service, ending in September 1970, for manifestation of arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  

For the reasons articulated, the preponderance of the evidence is against the claim of service connection based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or a disability first diagnosed after service under 38 C.F.R. 
§ 3.303(d) and the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Migraine Headaches

Facts

The service treatment records show that in July 1969, after the Veteran's return from Vietnam, he had a lump on his head associated with headaches.  The assessment was a cyst in the occipital area of the head.  There were no further complaints or requests for treatment in service.  On separation examination, the neurological evaluation was within normal limits.  

After service, private records in October 1989 show that the Veteran complained of headaches.  The assessment was muscle contracture headache.  In August 1995, the Veteran reported he had been in a car accident the week before and now he experienced a stiff neck and severe headaches.  The assessment was cervical strain.  

In September 2002 the Veteran complained of migraine headaches.  There was no association with military service.  

In August 2003, the Veteran complained migraine type headaches.  The assessment was muscular tension headaches.  



In August 2003, a MRI of the brain was unremarkable and the physician expressed the opinion that the headaches were probably cervicogenic.  In August 2003, private physician noted that the Veteran gave a history of symptoms of headaches, dating back 20 years.  Another physician noted that the first headache had occurred several years prior to August 2003.  The assessments were migraine and tension headaches. 

In September 2003, another private physician referred to the headaches as having an unknown cause.   

In October 2003, the assessment was occipital irritation creating a cervical trigger for headaches.  In October 2003 and in November 2003, history included neck pain and headaches for many years.

In January 2004, the Veteran was evaluated by headaches.  The Veteran stated he had headaches for more than 20 years, which first occurred with stress.  In December 2004, a physician noted the headaches were attributed by the Veteran to increased stress.  

In April 2005, the Veteran stated that he had been in a head-on motor vehicle accident and that he had experienced severe neck pain and headaches.  

Analysis 

Based on the evidence of record migraine headaches were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. 
§§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established.  

The Veteran testified that in service he had experienced headaches, but on separation examination, he denied any problem so that he would not be held in service until the problem was fixed.  



While the Veteran's testimony is candid, his testimony does not render his statements more credible now, some 40 years after service, that he experienced headaches in service, as he is now pursuing a claim for benefits, which would also be to his advantage.  The sole complaint in service associated headaches with a cyst, which does not show a chronic condition.  

As for a showing of continuity of symptomatology after service, the Veteran testified that he began to experience severe headaches in service, the Board finds more probative and credible the Veteran's own statements to private health-care providers over 10 years from 1995 to 2005, that neither the Veteran nor the private health-care providers traced the headaches to an injury or event in service, and continuity of symptomatology since service is not shown.  

Although the Veteran as a layperson is competent to describe headaches, the diagnosis of migraine headaches and evaluation by a competent medical professional expert, who is competent to apply medical principles to the facts presented.

For this reason, the Board determines that migraine headaches are not simple medical conditions that the Veteran as a lay person is competent to diagnose. 

Migraine headaches are not a disability which case law has found to be capable of lay observation. Therefore, competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).







Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

To the extent the Veteran's statements and testimony are offered as proof that the headaches complained of in service were migraine headaches or that his current migraine headaches were caused or aggravated by service, as a lay person, the Veteran is not qualified, that is, not competent by specialized education, training, or experience to offer such an opinion, which is medical in nature.  For this reason, the Board rejects the Veteran's statements and testimony as favorable evidence on the questions of whether his current migraine headaches had onset in service or were caused or aggravated by his service.   

The Veteran submitted a statement from Dr. O., who after a review of the entry in the service treatment records that the Veteran sought treatment for a bump on his head and headaches in 1969, expressed the opinion that the current "condition" was at least as likely as not was related to the complaints in service.  

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008).  Also a mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 





The opinion does not account for significant facts of the case, namely, that after service headaches were not documented until 1989 and the opinion does not consider other risk factors for developing headaches.  As the opinion is more conclusionary, than explanatory, the opinion has no probative value on a material issue of fact, that a causal relationship between the present disability and an event or injury in service.

As there is no probative, competent medical evidence of record that casually relates the migraine headaches to the Veteran's military service, the preponderance of the evidence is against the claim and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc of the lumbar spine is denied.

Service connection for migraine headaches is denied.


REMAND

 In July 2012, the Veteran testified that his service-connected posttraumatic stress disorder has become worse since the last VA examination.  As the evidence suggests a material change in the Veteran's disability, a reexamination is needed to determine the current severity of the disability.

On the claim for service connection for a sleep apnea, the Veteran asserts that his sleep disorder is due to his service-connected posttraumatic stress disorder.  As the evidence is insufficient to decide the claim on a secondary basis, further procedural and evidentiary development under the duty to assist is needed. 



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine the current severity of posttraumatic stress disorder.  

The Veteran's file should be made available to the VA examiner. 

2.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has sleep apnea, rather than symptoms of sleep disturbance associated with service-connected posttraumatic stress disorder, and, if so, 

b).  Whether it is  more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the sleep apnea is caused by or aggravated by the service-connected posttraumatic stress disorder. 

In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 




If after a review of the record, an opinion is not possible without resort to speculation, the examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be available to the examiner for review. 

3.  After the development has been completed, adjudicate the claim for a rating higher than 30 percent for posttraumatic stress disorder and the claim for service connection for sleep apnea to include as secondary to service connected posttraumatic stress disorder.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


